Munson, J.
The suit was brought in 1905 upon a judgment obtained in 1902, and was tried on a plea of accord and satisfaction. The Catholic Order of Foresters, in which the life, of defendant’s son had been insured for defendant’s benefit, was summoned as trustee.1 The settlement with plaintiff was effected by defendant’s attorney without the knowledge of plaintiff’s attorney, and plaintiff claims that it was obtained by false and fraudulent representations. The representation made was that the plaintiff could get nothing by a contest, as the trustee could not be held. The only evidence touching the liability of the trustee was that of the attorney who made the representation, who- testified that the trustee was an Illinois company and the contract an Illinois contract, but that the application was made in this State. There is nothing in this to show that the statement made to the plaintiff was false.
Plaintiff contends further that the settlement was invalid for want of consideration. It is argued that the judgment was a liquidated and incontestible demand, and that there could be no binding settlement of it for less than the full amount. But the right to hold the trustee was the matter in dispute, and *69that was a claim that could be honestly questioned, and the circumstances were such that the disposition of it afforded a consideration for the settlement made. The matter was in suit, and an adverse judgment on the trustee process would have subjected the plaintiff to the payment of costs already incurred, and a contest would have increased the costs involved. An unquestioned judgment may be satisfied by a payment of less than its amount, in the settlement of a disputed matter collateral to the judgment.
Plaintiff’s attorneys also claim that they had a lien on the judgment for their services and disbursements, and that a settlement could not be made in disregard of their rights. It is not necessary to consider the legal aspect of this claim. It is assumed in argument that the attorneys had an unpaid bill against their client, but there is nothing in the case to show that they did have.

Judgment affirmed.